The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 12/10/20 which has been entered. Claims 1, 9, and 12 have been amended. No claims have been cancelled. Claim 23 has been added. Claims 1-4, 6-10, 12-15, and 17-23 are still pending in this application, with Claims 1, 9, and 12 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseley US Patent No. 7466838 in view of Pietrzak et al. US Publication No. 20170127746.

            Referring to claim 1, Moseley teaches a noise reducing system (Column 5, Line 14: “active noise cancelling applications”) comprising: a helmet (Column 4, Lines 51-54: “While the electroacoustic device 10 in FIG. 1A and throughout the drawings is shown in the configuration of a headset, it will be understood that the present invention is equally adaptable to use as a telephone handset, a helmet or other electroacoustic device”); a first loudspeaker disposed in the headphones at an opposing position from a second loudspeaker (Fig. 1A: transducer assemblies 49 at opposing positions; Figs. 8A-B: speaker 36 in each transducer assembly 49); a first microphone disposed in a vicinity of the first loudspeaker and a second microphone disposed in a vicinity of the second loudspeaker (Figs. 8A-B: microphone 30b near speaker 36 in each transducer assembly 49); an active noise controller including a processor and being operably coupled to the first loudspeaker, the second loudspeaker, the first microphone, and the second microphone to perform active noise control (Column 10, Lines 17-28: “the first microphone 30a and the second microphone 30b receive and convert the original sound wave into respective electrical signals which are amplified by the respective first microphone preamplifiers 85a and second microphone preamplifier 85b, and these electrical signals are transmitted to the summing circuit 83. The summing circuit 83 then sums the electrical signals and shifts the phase of the electrical signals 180 degrees (or the phase of the signals may be shifted elsewhere in the circuit), and the phase-shifted electrical signal is amplified by the speaker amplifier 84 to drive the diaphragm 40 of the speaker 36 for active noise cancellation functions”); the first microphone and the second microphone are disposed inside the helmet at a same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet, and the first microphone is directly adjacent to the first loudspeaker and the second microphone is directly adjacent to the second loudspeaker (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones), and a first horizontal axis extends through the first microphone and the second microphone on a first side of the helmet (Figs. 1A, 8A-B: a horizontal axis will extend through microphones 30 in each earpiece because right and left earpieces mirror one another).
               However, Moseley does not teach the microphones and loudspeakers being on a same curved plane per se, but Pietrzak et al. teaches the first microphone and the second microphone are disposed inside the helmet at a same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face an opening in the helmet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the microphones and speakers on a same curved plane, as taught in Pietrzak et al., in the system of Moseley 
            Referring to claim 2, Moseley does not teach the details of the helmet, but Pietrzak et al. teaches the helmet comprises a shell and an isolation layer; wherein the isolation layer is disposed in the shell and has a first receptacle and a second receptacle at opposing positions; the first loudspeaker is disposed in the first receptacle and the second loudspeaker is disposed in the second receptacle (Fig. 4A: outer shell 12A and energy absorbing layer 12B in helmet; Fig. 1E: speakers 34 disposed in side receptacles of helmet). Both Moseley and Pietrzak et al. teach helmets, therefore, it would have been obvious to substitute in the helmet layers and receptacles of Pietrzak et al., for the generic helmet of Moseley because both helmets will still be able to provide sound to a user.
            Referring to claim 3, Pietrzak et al. teaches the shell has a front opening; and the first microphone is disposed between the front opening and the first loudspeaker; and the second microphone is disposed between the front opening and the second loudspeaker (Figs. 1A,1E: microphones 32a between opening and speakers 34). Because the respective speakers and microphones of Moseley are directly next to one another, the speaker and microphone pair when installed in a helmet would be closer together than the speaker and microphone pair shown in Pietrzak et al. However, regardless of where on the curved plane a speaker and microphone pair is, the microphone will still be disposed between the speaker and at least part of the opening. Motivation to combine is the same as in claim 2.
            Referring to claim 9, Moseley teaches a noise reducing method (Column 5, Line 14: “active noise cancelling applications”) comprising: acoustically reproducing two electrical noise reducing signals at two opposing positions in a helmet with a first loudspeaker and a second loudspeaker (Fig. 1A: transducer assemblies 49 at opposing positions; Figs. 8A-B: speaker 36 in each transducer assembly 49; Column 4, Lines 51-54: “While the electroacoustic device 10 in FIG. 1A and throughout the drawings is shown in the configuration of a headset, it will be understood that the present invention is equally adaptable to use as a telephone handset, a helmet or other electroacoustic device”; Column 10, Lines 17-28: “the first microphone 30a and the second microphone 30b receive and convert the original sound wave into respective electrical signals which are amplified by the respective first microphone ; picking up sound at positions in a vicinity of where the noise reducing signals are reproduced with a first microphone and a second microphone (Figs. 8A-B: microphone 30b near speaker 36 in each transducer assembly 49); wherein the first microphone and the second microphone are disposed inside the helmet at a same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet, and the first microphone is directly adjacent to the first loudspeaker and the second microphone is directly adjacent to the second loudspeaker (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones), and a first horizontal axis extends through the first microphone and the second microphone on a first side of the helmet (Figs. 1A, 8A-B: a horizontal axis will extend through microphones 30 in each earpiece because right and left earpieces mirror one another).
               However, Moseley does not teach the microphones and loudspeakers being on a same curved plane per se, but Pietrzak et al. teaches the first microphone and the second microphone are disposed inside the helmet at a same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face an opening in the helmet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the microphones and speakers on a same curved plane, as taught in Pietrzak et al., in the method of Moseley because a curved plane helmet fits a user much more comfortably and safely than a helmet with flat sides.
            Referring to claim 20, Moseley teaches the first microphone and the second microphone are disposed inside the helmet at the same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones; Column 5, Lines 14-21) and Pietrzak teaches the first microphone and the second microphone are disposed inside the helmet at the same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face a front opening in the helmet). Motivation to combine is the same as in claim 1.
            Referring to claim 21, Moseley teaches the first microphone and the second microphone are disposed inside the helmet at the same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones; Column 5, Lines 14-21) and Pietrzak teaches the first microphone and the second microphone are disposed inside the helmet at the same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face a front opening in the helmet). Motivation to combine is the same as in claim 9.
            Referring to claim 23, Moseley teaches a second horizontal axis extends through the second microphone and the second loudspeaker on a second side of the helmet (Figs. 1A, 8A-B: a different horizontal axis will extend through microphone 30 and speaker 36 when helmet is lying down).

Claims 4, 10, 12-15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno US Publication No. 20100150367 in view of Moseley and Pietrzak et al.

Referring to claim 4, Mizuno teaches a noise reducing system (para 0036: “An eleventh aspect of the present invention is a headphone apparatus for reducing noises respectively arriving in two spaces which are acoustically independent from each other and which are respectively formed near left and right ears of a user.”) comprising: headphones; a first loudspeaker disposed in the headphones at an opposing position from a second loudspeaker (Fig. 19: speakers 13a, 13b at opposing positions of headphones); a first microphone disposed in a vicinity of the first loudspeaker and a second microphone disposed in a vicinity of the second loudspeaker (Fig. 19: microphones 14a, 14b near speakers 13a, 13b, respectively); an active noise controller including a processor being operably coupled to the first loudspeaker, the second loudspeaker, the first microphone, and the second microphone to perform active noise control (Fig. 19: control sections 15a coupled to speaker 13a and microphone 14b and control section 15c coupled to speaker 13b and microphone 14a; para 0183: “In each of the noise control devices according to the above-described first to fourth embodiments, components, other than the headband 11, the left ear case 12a, the right ear case 12b, the left ear speaker 13a, the right ear speaker 13b, the left ear microphone 14a, the right ear microphone 14b and the external microphone 14c, may be realized as a single chip by using, e.g., an integrated circuit such as LSI or a dedicated signal processing circuit.”; abstract: “means for generating, based on the noise detected by one of the noise detection means, a cancellation signal for canceling the noise, and outputting the generated cancellation signal to each of the plurality of sound output means”), wherein the active noise control module is of a combined feed-forward and feedback type (paras 0140, 0142; Fig. 19: each channel has high frequency control section (feedback) and control section (feedforward)).
               However, Mizuno does not teach a helmet or specifically show the placement of the microphone and loudspeaker, but Moseley teaches a helmet (Column 4, Lines 51-54: “While the electroacoustic device 10 in FIG. 1A and throughout the drawings is shown in the configuration of a headset, it will be understood that the present invention is equally adaptable to use as a telephone handset, a helmet or other electroacoustic device”); the first microphone and the second microphone are disposed inside the helmet at a same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet, and the first microphone is directly adjacent to the first loudspeaker and the second microphone is directly adjacent to the second loudspeaker (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the microphones next to the respective loudspeaker, as taught in Moseley, in the system of Mizuno because it provides a more efficient way of reducing noise. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio system of Mizuno into a helmet of Moseley because it allows motorcyclists, bikers, and other activity goers to have the ability to listen to noise reduced audio.
               However, Mizuno and Moseley do not teach the microphones and loudspeakers being on a same curved plane per se, but Pietrzak et al. teaches the first microphone and the second microphone are disposed inside the helmet at a same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face an opening in the helmet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the microphones and speakers on a same curved plane, as taught in Pietrzak et al., in the system of Mizuno and Moseley because a curved plane helmet fits a user much more comfortably and safely than a helmet with flat sides.
            Referring to claim 10, Mizuno teaches a noise reducing method (para 0036: “An eleventh aspect of the present invention is a headphone apparatus for reducing noises respectively arriving in two spaces which are acoustically independent from each other and which are respectively formed near left and right ears of a user.”) comprising: acoustically reproducing two electrical noise reducing signals at two opposing positions in headphones with a first loudspeaker and a second loudspeaker (Fig. 19: speakers 13a, 13b at opposing positions of user produce noise reduced signal; abstract: “means for generating, based on the noise detected by one of the noise detection means, a cancellation signal for canceling the noise, and outputting the generated cancellation signal to each of the plurality of sound output means”); picking up sound at positions in a vicinity of where the noise reducing signals are reproduced with a first microphone and a second microphone (Fig. 19: microphones 14a, 14b near ; generating the two electrical noise reducing signals employs a two-channel combined feed-forward and feedback type active noise reduction algorithm (paras 0140, 0142; Fig. 19: each channel has high frequency control section (feedback) and control section (feedforward)).
            However, Mizuno does not teach a helmet or specifically show the placement of the microphone and loudspeaker, but Moseley teaches a helmet (Column 4, Lines 51-54: “While the electroacoustic device 10 in FIG. 1A and throughout the drawings is shown in the configuration of a headset, it will be understood that the present invention is equally adaptable to use as a telephone handset, a helmet or other electroacoustic device”); the first microphone and the second microphone are disposed inside the helmet at a same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet, and the first microphone is directly adjacent to the first loudspeaker and the second microphone is directly adjacent to the second loudspeaker (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the microphones next to the respective loudspeaker, as taught in Moseley, in the method of Mizuno because it provides a more efficient way of reducing noise. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio system of Mizuno into a helmet of Moseley because it allows motorcyclists, bikers, and other activity goers to have the ability to listen to noise reduced audio.
               However, Mizuno and Moseley do not teach the microphones and loudspeakers being on a same curved plane per se, but Pietrzak et al. teaches the first microphone and the second microphone are disposed inside the helmet at a same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face an opening in the helmet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the microphones and speakers on a same curved plane, as taught in Pietrzak et al., in the method 
            Referring to claim 12, Mizuno teaches a noise reducing system comprising: headphones (para 0036: “An eleventh aspect of the present invention is a headphone apparatus for reducing noises respectively arriving in two spaces which are acoustically independent from each other and which are respectively formed near left and right ears of a user.”); a first loudspeaker and a second loudspeaker, each of the first loudspeaker and the second loudspeaker are positioned in headphones at opposing positions from one another (Fig. 19: speakers 13a, 13b at opposing positions of user produce noise reduced signal); a first microphone disposed in a vicinity of the first loudspeaker; a second microphone disposed in a vicinity of the second loudspeaker (Fig. 19: microphones 14a, 14b near speakers 13a, 13b, respectively); and an active noise controller including a processor and two channels (Fig. 19: noise control for left and right channels; abstract: “means for generating, based on the noise detected by one of the noise detection means, a cancellation signal for canceling the noise, and outputting the generated cancellation signal to each of the plurality of sound output means”; para 0183: “In each of the noise control devices according to the above-described first to fourth embodiments, components, other than the headband 11, the left ear case 12a, the right ear case 12b, the left ear speaker 13a, the right ear speaker 13b, the left ear microphone 14a, the right ear microphone 14b and the external microphone 14c, may be realized as a single chip by using, e.g., an integrated circuit such as LSI or a dedicated signal processing circuit.”) each with an error-signal input (Fig. 19: input signals to sections 25a, 25b, respectively), a reference-signal input (Fig. 19: input signals to sections 15a, 15c, respectively); wherein: outputs of the two channels are electrically coupled to the first loudspeaker and the second loudspeaker (Fig. 19: outputs are coupled to speakers 13a, 13b, respectively); the error-signal input of each channel is electrically coupled to one of the first microphone and the second microphone that is electrically coupled to the output of the same channel (Fig. 19: input of 25a coupled to microphone 14a next to speaker 13a, input of 25b coupled to microphone 14b next to speaker 13b); and the reference-signal input of each channel is electrically coupled to one of the first microphone and the second microphone that is coupled to the respective other channel (Fig. 19: input to 15a coupled to microphone 14b, input to 15c coupled to microphone 14a).
a helmet (Column 4, Lines 51-54: “While the electroacoustic device 10 in FIG. 1A and throughout the drawings is shown in the configuration of a headset, it will be understood that the present invention is equally adaptable to use as a telephone handset, a helmet or other electroacoustic device”); the first microphone and the second microphone are disposed inside the helmet at a same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet, and the first microphone is directly adjacent to the first loudspeaker and the second microphone is directly adjacent to the second loudspeaker (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of headphones), and a first horizontal axis extends through the first microphone and the second microphone on a first side of the helmet (Figs. 1A, 8A-B: a horizontal axis will extend through microphones 30 in each earpiece because right and left earpieces mirror one another). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the microphones next to the respective loudspeaker, as taught in Moseley, in the system of Mizuno because it provides a more efficient way of reducing noise. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio system of Mizuno into a helmet of Moseley because it allows motorcyclists, bikers, and other activity goers to have the ability to listen to noise reduced audio.
               However, Mizuno and Moseley do not teach the microphones and loudspeakers being on a same curved plane per se, but Pietrzak et al. teaches the first microphone and the second microphone are disposed inside the helmet at a same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face an opening of the helmet (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face an opening in the helmet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the microphones and speakers on a same curved plane, as taught in Pietrzak et al., in the system 
            Referring to claim 13, Mizuno and Moseley does not teach the details of the helmet, but Pietrzak et al. teaches the helmet comprises a shell and an isolation layer, wherein the isolation layer is disposed in the shell and includes two receptacles at opposing positions; and the first loudspeaker is disposed in one of the two receptacles and the second loudspeaker is disposed in another of the two receptacles (Fig. 4A: outer shell 12A and energy absorbing layer 12B in helmet; Fig. 1E: speakers 34 disposed in side receptacles of helmet). Both Moseley and Pietrzak et al. teach helmets, therefore, it would have been obvious to substitute in the helmet layers and receptacles of Pietrzak et al., for the generic helmet of Moseley in the system of Mizuno and Moseley because both helmets will still be able to provide sound to a user.
            Referring to claim 14, Pietrzak et al. teaches the shell includes a front opening; the first microphone is disposed between the front opening and the first loudspeaker; and the second microphone is disposed between the front opening and the second loudspeaker (Figs. 1A,1E: microphones 32a between front opening and speakers 34). Because the respective speakers and microphones of Moseley when implemented in Mizuno are directly next to one another, the speaker and microphone pair when installed in a helmet would be closer together than the speaker and microphone pair shown in Pietrzak et al. However, regardless of where on the curved plane a speaker and microphone pair is, the microphone will still be disposed between the speaker and at least part of the opening. Motivation to combine is the same as in claim 12.
            Referring to claim 15, Mizuno teaches the active noise control module is of a combined feed-forward and feedback type (paras 0140, 0142; Fig. 19: each channel has high frequency control section (feedback) and control section (feedforward)).
            Referring to claim 22, Moseley teaches the first microphone and the second microphone are disposed inside the helmet at the same plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Figs. 8A-B: microphone 30b directly adjacent to and on same plane as speaker 36 and both face opening of  Pietrzak teaches the first microphone and the second microphone are disposed inside the helmet at the same curved plane as the first loudspeaker and the second loudspeaker, respectively, such that first microphone and the second microphone are arranged to face a front side opening of the helmet in a direction where a noise source resides (Fig. 1E: microphones 32a disposed in helmet at a same curved plane as speakers 34, such that, microphones 32a face a front opening in the helmet). Motivation to combine is the same as in claim 12.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseley and Pietrzak et al., as shown in claim 1 above, and further in view of Price et al. US Publication No. 20070119538.

            Referring to claim 6, Moseley and Pietrzak et al. do not teach a memory foam in the helmet, but Price et al. teaches the helmet includes an isolation layer having memory foam (para 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use memory foam layer in the helmet, as taught in Price et al., in the system of Moseley and Pietrzak et al. because it helps to “provide protection” and “reduce jerk” for the wearer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseley, Pietrzak et al., and Price et al., as shown in claims 1 and 6 above, and further in view of Huber et al. US Patent No. 5913412.

            Referring to claim 7, Moseley, Pietrzak et al., and Price et al. do not teach a vacuum cushion, but Huber et al. teaches the isolation layer includes a deflating vacuum cushion (Column 4, Lines 20-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum cushion in the helmet, as taught in Huber et al., in the system of Moseley, Pietrzak et al., and Price et al. because it provides “good cushioning properties that are desired for absorbing impacts.”

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moseley, Pietrzak et al., and Price et al., as shown in claims 1 and 6 above, and further in view of Bologna et al. US Publication No. 20080250550.

            Referring to claim 8, Moseley, Pietrzak et al., and Price do not teach an inflatable pad, but Bologna et al. teaches the isolation layer includes an inflatable splint (para 0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inflatable pad in the helmet, as taught in Bologna et al., in the system of Moseley, Pietrzak et al., and Price et al. because it “engages and cradles the base of the wearer's head to reduce the likelihood of the helmet 10 rotating forward from an impact.”

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, Moseley, and Pietrzak et al., as shown in claim 12 above, and further in view of Price et al.

            Referring to claim 17, Mizuno, Moseley, and Pietrzak et al. do not teach a memory foam in the helmet, but Price et al. teaches the helmet includes an isolation layer having memory foam (para 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use memory foam layer in the helmet, as taught in Price et al., in the system of Mizuno, Moseley, and Pietrzak et al. because it helps to “provide protection” and “reduce jerk” for the wearer.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, Moseley, Pietrzak et al., and Price et al., as shown in claims 12 and 17 above, and further in view of Huber et al.

            Referring to claim 18, Mizuno, Moseley, Pietrzak et al., and Price et al. do not teach a vacuum cushion, but Huber et al. teaches the isolation layer includes a deflating vacuum cushion (Column 4, Lines 20-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum cushion in the helmet, as taught in Huber et al., in the 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, Moseley, Pietrzak et al., and Price et al., as shown in claims 12 and 17 above, and further in view of Bologna et al.

            Referring to claim 19, Mizuno, Moseley, Pietrzak et al., and Price do not teach an inflatable pad, but Bologna et al. teaches the isolation layer includes an inflatable splint (para 0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inflatable pad in the helmet, as taught in Bologna et al., in the system of Mizuno, Moseley, Pietrzak et al., and Price et al. because it “engages and cradles the base of the wearer's head to reduce the likelihood of the helmet 10 rotating forward from an impact.”


Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. 

Applicant states in para 2 on page 7 under “Claim Rejection Under 35 U.S.C. 103” of the remarks (and similarly in para 4 of page 9):
“Applicant respectfully submits that the proposed combination of Moseley and Pietrzak fails to teach, suggest, or disclose in claim 1, the presently claimed "a first horizontal axis extends through the first microphone and the second microphone on a first side of the helmet."”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As can be seen in the rejection above, Moseley teaches a horizontal axis that extends through microphones on both sides of the helmet.

Applicant states in para 4 on pages 7-8 of “Claim Rejection Under 35 U.S.C. 103” of the remarks:
“While Moseley generally discloses that each microphone may be parallel to or oriented at an angle with respect to a speaker, whereby the microphone and the speaker face the same or opposite directions, Moseley fails to teach, suggest, or disclose that a first horizontal axis extends through the first microphone and the first loudspeaker on a first side of the helmet as now claimed”

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first horizontal axis extends through the first microphone and the first loudspeaker) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant states in para 2 on page 8 under “Claim Rejection Under 35 U.S.C. 103” of the remarks:
“At best, Moseley discloses that the microphone 30 and the speaker 36 are disposed in a vertical plane (i.e.., that the microphone 30 is positioned vertically (on top) of the speaker 36). However, Moseley fails to disclose that a first horizontal axis extends through the microphone 30 and the loudspeaker 36.”

First off, the Applicant seems to be arguing claim 1, but this argument would apply to claim 23 and not claim 1. Assuming that Applicant is meaning to argue claim 23, examiner respectfully disagrees. Though the microphone and speaker of Moseley shown in Figs. 6A-B (and Examiner cited Figs. 8A-B) may lie on a vertical plane in that specific image, when the earpieces are oriented differently (the headset/helmet has no fixed relation to ground), there exists a position where the microphone and speaker will be lie on horizontal plane. Therefore, Moseley teaches a horizontal axis through the microphone and speaker. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314






/KATHERINE A FALEY/Primary Examiner, Art Unit 2652